              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:19 CR 28

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           )           ORDER
RODNEY DEJUAN ALLISON                      )
                                           )
                 Defendant.                )
_________________________________          )

       This matter is before the Court on Defendant’s Motion to Suppress (Doc.

69).

       The motion was filed on June 13, 2019, and the Government responded

on July 18, 2019.

       On August 16, 2019, a hearing on the motion was scheduled for

September 10, 2019.

       On September 9, 2019, the parties jointly moved for a continuance of the

hearing, and that motion was granted.    A new hearing date was not set as the

parties advised the Clerk that plea negotiations were continuing.

       However, as no plea documents have been filed and as this matter is

scheduled for trial beginning on November 4, 2019, the undersigned finds that

a hearing on the motion to suppress should proceed.
     Accordingly, the Clerk is respectfully DIRECTED to reschedule a

hearing on Defendant’s Motion to Suppress (Doc. 69) forthwith.




                             Signed: October 10, 2019
